Citation Nr: 1029351	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-19 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss and residuals of a stapedectomy of the left ear. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1996.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In May 2010l, the Veteran testified at a hearing conducted before 
the undersigned Acting Veterans Law Judge at the RO.  A copy of 
the transcript of that hearing is of record.  

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required on 
his part.  


REMAND

In April 2006, the Veteran submitted a claim for an increased 
rating for his bilateral hearing loss.  At the May 2010 hearing, 
he testified that his hearing loss had increased in severity 
since the last VA examination in December 2009.  VA is obliged to 
afford a veteran a contemporaneous examination where there is 
evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).

In this regard, the Board notes that, while the Veteran's 
service-connected hearing loss has been evaluated by VA for 
compensation and pension purposes on several occasions during the 
appeal period, none of the examination reports provide an 
analysis of the functional effects caused by the service-
connected hearing loss.  In Martinak v. Nicholson, 21 Vet. App. 
447 (2007) the United States Court of Appeals for Veterans Claims 
(Court) held that, in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Martinak, 21 Vet. App. at 455.  The Board notes that, at 
the May 2010 hearing, the Veteran reported that his hearing loss 
had become an issue with his co-workers and management.  

Based on the above, the Board finds that the Veteran should be 
scheduled for a current VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for bilateral hearing loss with 
residuals of a stapedectomy of the left ear 
since 2007.  After securing any necessary 
releases, obtain these records which have 
not already been associated with the claims 
file to the extent possible.  Regardless of 
the Veteran's response, obtain all 
outstanding VA medical records from the VA 
medical facility in Dallas, Texas since 
April 2007.  

2.  Then, schedule the Veteran for a VA 
examination to determine the current nature 
and severity of his service-connected 
bilateral hearing loss with residuals of a 
stapedectomy of the left ear.  The claims 
folder should be made available to the 
examiner for review of the pertinent 
documents therein in connection with the 
examination.  The report should reflect 
that such a review was conducted.  All 
appropriate testing, to include a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  The examiner 
must describe the functional effects caused 
by the Veteran's service-connected 
bilateral hearing loss.  

3.  Thereafter, re-adjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, issue an appropriate 
supplemental statement of the case and, 
after allowing an appropriate period of 
time to respond, forward the case to the 
Board for final adjudication.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  



